DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-9, none of the prior art teaches or suggests, alone or in combination, an integrated circuit package comprising: a second layer over the at least one surface of the structure, the second layer compositionally distinct from the first layer, wherein a first portion of the second layer is proximate to the structure and has a first density, and a second portion of the second layer is 10over the first portion and has a second density less than the first density.
With respect to claims 10-15, none of the prior art teaches or suggests, alone or in combination, an integrated circuit package substrate comprising: a second layer over the at least one surface of the structure, the second 10layer compositionally distinct from the first layer, wherein a first portion of the second layer is proximate to the structure and has a first density, and a second portion of the second layer is over the first portion and has a second density from 10% to 25% less than the first density
With respect to claims 16-20, none of the prior art teaches or suggests, alone or in combination, an integrated circuit package comprising: the structure having at least one surface with a surface 5roughness of 50 nm or less; and a second layer over the at least one surface of the structure, the second layer compositionally distinct from the first layer, wherein a first portion of the second layer is proximate to the structure and has a first density, and a second portion of the second layer is 10over the first portion and has a second density less than the first density.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ling et al. (U.S. Publication No. 2015/0200042 A1) discloses a dielectric deposition but fails to disclose an integrated circuit package comprising: a second layer over the at least one surface of the structure, the second layer compositionally distinct from the first layer, wherein a first portion of the second layer is proximate to the structure and has a first density, and a second portion of the second layer is 10over the first portion and has a second density less than the first density.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN HAN/Primary Examiner, Art Unit 2818